DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 01/26/2022. Claims 1, 3-4, and 9 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2005104188 with English Machine Translation) (of record) in view of Ohashi (JP 2007045316 with English Machine Translation). 
Regarding claim 1, Harada discloses a pneumatic tire (title) comprising a tread section (1) having a land section (5 or 6) formed with a sipe (7), wherein the sipe (7) is defined by a wall surface (see Figs. 2 and 3; [0006]) including a first side surface (see Fig. 3) and a second side surface (see Fig. 2) that extend in a sipe extending direction (see Figs. 2 and 3) and a sipe depth direction (see Figs. 2 and 3) when viewed from a surface of the land section (5 or 6) and that face each other (see Fig. 2) with a gap therebetween in a sipe width direction (it is inherent that a gap is present between wall surfaces of a sipe). Harada further discloses that the first side surface and the second side surface each have a first portion (8) located closer to the surface of the land portion (5 or 6), a second portion (10) located closer to a bottom of the sipe (7), and a third portion (9) interposed between in the first portion (8) and the second portion (10), the first portion (8) of the first side surface and the first portion (8) of the second side surface have complementary shapes (see Fig. 2), and each of the first portion (8) of the first side surface and the first portion (8) of the second side surface has a shape having an amplitude (P) in the sipe width direction from one end to the other end in the sipe extending direction (see Fig. 2), the amplitude (P) gradually decreasing ([0006]) toward the bottom of the sipe (7) from the surface of the land section (5 or 6) (see Fig. 2). Harada further discloses that the first portion (8) of the first side surface is provided with a first recess (see Modified Figure 2 below) that extends toward the bottom of the sipe (7) from the surface of the land section (5 or 6) and that is recessed in a direction away from the second side surface (see Modified Figure 2 below), and a first protrusion (see Modified Figure 2 below) that is arranged adjacent to the first recess in the sipe extending direction, extends from the surface of the land section (5 or 6) toward the bottom of the sipe (7), and protrudes toward the second side surface (see Modified Figure 2 below). Harada further discloses that the first portion (8) of the second side surface is provided with a second protrusion (see Modified Figure 2 below) that is arranged to face the first recess in the sipe width direction (see Modified Figure 2 below), extends from the surface of the land section (5 or 6) toward the bottom of the sipe (7), and protrudes toward the first side surface (see Modified Figure 2 below), and a second recess (see Modified Figure 2 below) that is arranged to face the first protrusion in the sipe width direction (see Modified Figure 2 below), extends from the surface of the land section (5 or 6) toward the bottom of the sipe (7), and is recessed in a direction away from the first side surface (see Modified Figure 2 below). Harada further discloses that the first recess, the first protrusion, the second protrusion, and the second recess gradually decrease ([0006]; [0010]) from the surface of the land section (5 or 6) toward the bottom of the sipe (7) and terminate (see Modified Figure 2 below). 

    PNG
    media_image1.png
    528
    862
    media_image1.png
    Greyscale
Modified Figure 2, Harada
	Harada further discloses that the second portion (10) of the first side surface and the second portion (10) of the second side surface each have a shape having an amplitude (R) in the sipe width direction toward the bottom of the sipe, the shape of the second portion (10) of the first side surface and the shape of the second portion (10) of the second side surface being complementary to each other (see Fig. 2; [0010]). Harada further discloses that the second portion (10) of the first side surface is provided with a third recess (see Modified Figure 2 below) that extends in the sipe extending direction and is recessed in a direction away from the second side surface (see Modified Figure 2 below), and a third protrusion (see Modified Figure 2 below) that is arranged adjacent to the third recess in the sipe depth direction, extends in the sipe extending direction, and protrudes toward the second side surface (see Modified Figure 2 below). Harada further discloses that the second portion (10) of the second side surface is provided with a fourth protrusion (see Modified Figure 2 below) that is arranged to face the third recess in the sipe width direction (see Modified Figure 2 below), extends in the sipe extending direction, and protrudes toward the first side surface (see Modified Figure 2 below), and a fourth recess (see Modified Figure 2 below) that is arranged to face the third protrusion in the sipe width direction (see Modified Figure 2 below), extends in the sipe extending direction, and is recessed in a direction away from the first side surface (see Modified Figure 2 below). 

    PNG
    media_image2.png
    477
    742
    media_image2.png
    Greyscale
Modified Figure 2, Harada
	Harada further discloses that the third recess, the third protrusion, the fourth protrusion, and the fourth recess each have triangular polygonal shape in a cross section perpendicular to the sipe extending direction (see Modified Figure 2 above; [0010]). Thus, Harada reads on the limitation in claim 1 that the third recess, the third protrusion, the fourth protrusion, and the fourth recess each have a semicircular shape, an arc shape, an elliptical arc shape or a polygonal shape in a cross section perpendicular to the sipe extending direction since the claim limitation only requires that the third recess, the third protrusion, the fourth protrusion, and the fourth recess only have one of the listed shapes. Harada further discloses a desire to create a tire with improved driving performance on dry and wet surfaces by preventing collapse deformation ([0007]). Harada fails to disclose, however, that the third recess, the third protrusion, the fourth protrusion, and the fourth recess meander when viewed in the sipe width direction. 
	Ohashi teaches a pneumatic tire (title) similarly directed to a 3D sipe (10). Ohashi further teaches that a third recess, a third protrusion, a fourth protrusion, and a fourth recess (see Modified Figure 1 below) meander when viewed in the sipe width direction (see Modified Figure 1 below; [0019]). Ohashi further teaches that this configuration of the sipe (10) suppresses the collapsing of the backs on which the sipes are formed ([0013]). 

    PNG
    media_image3.png
    490
    767
    media_image3.png
    Greyscale
Modified Figure 1, Ohashi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third recess, the third protrusion, the fourth protrusion, and the fourth recess as disclosed by Harada to meander as taught by Ohashi because they would have had a reasonable expectation that doing so would lead to a further suppression in the collapse deformation of the tire, thereby further improving the driving performance of the tire. 
Regarding claim 3, modified Harada discloses all of the limitations as set forth above for claim 1. Modified Harada further discloses that the first recess, the first protrusion, the second protrusion, and the second recess have a shape of a half cone pointed toward the bottom of the sipe (Harada: 7) (see Modified Figure 2 below). 

    PNG
    media_image4.png
    477
    634
    media_image4.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 9, modified Harada discloses all of the limitations as set forth above for claim 1. Modified Harada further discloses that the third portion (Harada: 9) of each of the first side surface and the second side surface has a flat surface (Harada: [0010]; see Figs. 2 and 3). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2005104188 with English Machine Translation) (of record) in view of Ohashi (JP 2007045316 with English Machine Translation) as applied to claim 3 above, and further in view of at least Rodewald (EP 1223054 with English machine translation) (of record), Clemmer (US 2013/0153106) (of record), or Matsumoto (US 2010/0218867) (of record). 
Regarding claim 4, modified Harada discloses all of the limitations as set forth above for claim 3. Particularly, modified Harada discloses that the first recess, the first protrusion, the second protrusion, and the second recess have the shape of a half triangular cone toward the bottom of the sipe (Harada: 7) due to the triangular zigzag nature of the first portion (Harada: 8) in the extending direction of the sipe (Harada: see Fig. 2). Modified Harada fails to disclose, however, that the first recess, the first protrusion, the second protrusion, and the second recess have a shape of a half circular cone pointed toward the bottom of the sipe. 
Rodewald teaches (as seen in Figs. 1 and 2) a tire ([0001]) similarly directed to a 3D sipe (10) in which a first recess, a first protrusion, a second protrusion, and a second recess (see Modified Figure 1 below) have a shape of a half circular cone pointed toward the bottom of the sipe (10) (see Fig. 2; [0017]). Rodewald further teaches that that these types of circular cone cutouts are easier to produce than other similar shaped cutouts ([0008]). 

    PNG
    media_image5.png
    520
    689
    media_image5.png
    Greyscale

Modified Figure 1, Rodewald
	Clemmer teaches (as seen in Figs. 1-4) a tire (100) similarly directed to a 3D sipe (title). Clemmer further teaches that a sipe (410; see Fig. 4) with a sinusoidal shape in the extending direction is an alternative to a sipe (450; see Fig. 4) with a triangular zigzag shape in the extending direction ([0026]). 
	Matsumoto teaches (as seen in Figs. 1-3B) a pneumatic tire (title) similarly directed to a 3D sipe (5). Matsumoto further teaches that a sipe (5) provided with half circular cone shaped recesses (7; see Figs. 3A and 3B) is an alternative to a sipe (5) provided with half triangular cone shaped recesses (7; see Figs. 2A and 2B) ([0052]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag nature of the first portion as disclosed by modified Harada to be half circular shaped as taught by Rodewald because they would have had a reasonable expectation that doing so would lead to greater ease in producing the tire. Furthermore, based on the multitude of prior art references showing that sinusoidal and half circular shaped sipes are alternatives to triangular zigzag shaped sipes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag nature of the first portion as disclosed by modified Harada to be half circular shaped. This modification of modified Harada would necessarily cause the first recess, the first protrusion, the second protrusion, and the second recess to have a shape of a half circular cone pointed toward the bottom of the sipe, thus suggesting the claimed limitations in claim 4.
Response to Arguments
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 27th, 2021. 
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Harada fails to disclose the claimed limitations that “the third recess, the third protrusion, the fourth protrusion, and the fourth recess… each have a semicircular shape, an arc shape, an elliptical arc shape, or a polygonal shape in a cross section perpendicular to the sipe extending direction,” examiner respectfully disagrees. Harada clearly discloses that the third recess, the third protrusion, the fourth protrusion, and the fourth recess have a triangular polygonal shape (Harada: see Modified Figure 2 below; [0010]). Thus, since the claim limitation only requires that the third recess, the third protrusion, the fourth protrusion, and the fourth recess have one of the listed shapes due to the presence of the word “or” at the end of the series, Harada satisfies the claim limitation by disclosing that the third recess, the third protrusion, the fourth protrusion, and the fourth recess have a polygonal shape. Therefore, applicant’s argument against the Harada reference is not persuasive. 

    PNG
    media_image2.png
    477
    742
    media_image2.png
    Greyscale
Modified Figure 2, Harada
As such, claims 1, 3-4, and 9 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749